Citation Nr: 0937129	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cold sensitivity of the 
left hand.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cold sensitivity of the 
right hand.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cold sensitivity of the 
left foot.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cold sensitivity of the 
right foot.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected AC separation, right 
shoulder, status post surgery (right shoulder disability).  

6.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a fracture of the left leg 
(left leg disability).  

7.  Entitlement to service connection for the claimed 
residuals of appendicitis.  

8.  Entitlement to service connection for claimed erectile 
dysfunction.  

9.  Entitlement to service connection for claimed athlete's 
feet, to include as secondary to service-connected cold 
injury of the feet.  

10.  Entitlement to service connection for an unusual rash.  

11.  Entitlement to service connection for claimed sinus 
condition.  

12.  Entitlement to service connection for claimed hair loss.  

13.  Entitlement to service connection for claimed allergies.  

14.  Entitlement to service connection for claimed asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 
1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision of the RO that granted 
service connection and assigned a 10 percent evaluation each 
for cold sensitivity of both hands and feet, granted service 
connection for AC separation of the right shoulder status 
post surgery and residuals of a left leg fracture, each 
evaluated as noncompensable and denied service connection for 
appendicitis, erectile dysfunction, athlete's feet, an 
unusual rash, sinus congestion, hair loss, allergies, and 
asthma.  

In December 2007, the RO increased the evaluation of the 
Veteran's service-connected right shoulder disability to 10 
percent disabling.  

In a July 2009 statement submitted by the Veteran's 
representative, the Veteran indicated that the RO erred in 
denying service connection for an ulcer disorder.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for any indicated action.  

The issues of service connection for athlete's feet, an 
unusual rash, sinus congestion, hair loss, allergies, and 
asthma are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected disability manifested by cold 
sensitivity of the hands and feet is shown not shown to be 
productive of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

2.  The service-connected right shoulder disability is not 
shown to be manifested by ankylosis, dislocation, nonunion or 
malunion or to be productive of limitation of motion of the 
arm at the shoulder level.  

3.  The service-connected residuals of left leg fracture is 
not shown to be productive of slight knee or ankle 
disability.  

4.  The Veteran currently is not shown to have any residual 
disability due to appendicitis treated in service.  

5.  The currently demonstrated erectile dysfunction is not 
shown to be due to any event or incident of the Veteran's 
extensive active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected cold 
sensitivity of either hand or foot have not been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.104 including Diagnostic Code 7122 (2008).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5200, 5201, 5202, 5203 (2008).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected residuals of the left 
leg fracture have not been met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5262 (2008).  

4.  The Veteran does not have disability manifested by the 
residuals  of appendicitis or a disability manifested by 
erectile dysfunction due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, addresses VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in June 2004, March 2006, May 2008, and June 
2009, the RO provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
notice that a disability rating and effective date will be 
assigned if the claims are allowed, and including notice 
regarding his increased-compensation claims.   See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally invited to send information or 
evidence to VA that may support the claims, was advised of 
the basic law and regulations governing the claims, the basis 
for the decisions regarding the claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claims, the Board observes that in 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess, 19 Vet. App. 473.  

The Court, however, also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claims for initial higher disability ratings; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the Veteran in this case.  


II.  Increased rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 
12 Vet. App. at 126.  

In addition, the Court has also held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A. Cold sensitivity of the hands and feet.

In this case, the Veteran contends that he should receive a 
higher evaluation for his service-connected cold sensitivity 
of the bilateral hands and feet.  Currently, these conditions 
are evaluated as 10 percent disabling under Diagnostic Code 
7122.  

Diagnostic Code 7122 provides ratings for residuals of cold 
injury.  Cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  

Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), are rated 20 percent disabling.  

Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  

Note (1) to Diagnostic Code 7122 provides that amputations of 
fingers or toes are to be rated separately, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately, unless they are used to support a rating under 
Diagnostic Code 7122.  

Note (2) to Diagnostic Code 7122 provides that each affected 
part (e.g., hand, foot, ear, nose) is to be rated separately 
and the ratings are to be combined in accordance with 38 
C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104.  

The medical evidence in this case consists primarily of VA 
examinations dated in July 2004 and October 2007.  

In the July 2004 examination, the Veteran reported that he 
suffered frostbite of both hands and both feet while engaged 
in cold weather training exercises in the mountains of 
California in 1993.  He indicated that his extremities turned 
cold and blue and that the doctors at the time even 
considered amputation.  His condition improved, however, and 
no surgery was needed.  

The Veteran reported having current symptoms of aching and 
numbness in the tips of his fingers and toes on exposure to 
cold temperatures.  He also reported having recurrent 
athlete's feet with fissuring between the toes.  He denied 
pain or swelling of the small joints of the hands or feet.  

Upon examination, there was no evidence of muscle atrophy or 
fasciculation of the hands, and the Veteran's skin was normal 
and warm to the touch.  There was no swelling of the small 
joints of either hand, and hand grip was noted to be normal 
strength bilaterally.  His range of motion was normal and 
capillary refill was normal after touching thumbs to finger 
tips.  

An examination of the Veteran's feet revealed bilateral pes 
planus without pronation, with mild hallux valgus deformities 
bilaterally.  Skin was warm to the touch and intact without 
ulceration, fissuring, eczema or hyperpigmentation.  There 
was mild bony enlargement of the first MTP joints, 
bilaterally, but there was no tenderness to palpation and the 
Achilles tendons showed normal alignment.  

The range of motion was essentially normal, with some mild 
limitation, and there was no evidence of pain during 
movements of the halluces.  There was also no evidence of 
weakened movements against resistance.  Dorsalis pedis pulses 
were palpable 2+ bilaterally.  Sensory examination indicated 
intact touch sensation using monofilament 5.07 bilaterally on 
hands and feet.  The X-ray studies revealed minimal bilateral 
hallux valgus deformity without evidence of arthritis.  The 
Veteran was diagnosed with cold sensitivity of the hands and 
feet.  

The October 2007 VA examination recorded the history of 1993 
cold exposure and noted that the Veteran developed numbness 
and tingling of the hands and feet on exposure to cold 
temperatures.  

The Veteran also noted a history of pain in the PIP joints of 
the hands and in the MTP joints, bilaterally.  He reported 
fissuring of the skin between the toes, for which he had been 
given various creams over the years.  An examination of the 
hands revealed indicated dry skin without scaling, 
ulceration, fissuring or maceration.  There was no swelling, 
deformity, or tenderness of the joints.  Touch sensation was 
intact and had grip showed normal strength bilaterally.  The 
Veteran could touch the tips of his thumbs to the tips of his 
fingers without difficulty.  

An examination of the feet revealed fissuring with maceration 
between some of the toes on each foot due to tinea pedis.  
There was also evidence of scaling on the soles of each foot.  
There was bony enlargement of the first MTP joints 
bilaterally with minimal hallux valgus deformities.  There 
was no swelling of the second MTP joints, but there was 
tenderness to palpation over the MTP joints bilaterally.  
A sensory examination noted intact touch sensation but mild 
impairment of vibration sense in the lower extremities 
distally on both feet.  The Veteran was diagnosed with 
bilateral cold sensitivity of the hands and feet, bilateral 
arthralgia of the hands, peripheral sensory neuropathy of the 
lower extremities, and arthralgia of the feet.  

Based on the foregoing, the Board finds that evaluations in 
excess of 10 percent for service-connected cold injuries of 
the hands and feet are not warranted in this case.  In order 
to warrant higher evaluations, the Veteran's disabilities, in 
addition to residuals of arthralgia or other pain, numbness, 
or cold sensitivity, must be productive of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Here, 
the Veteran's hands and feet showed symptoms of arthralgia, 
and some pain, numbness and impaired sensation in the feet.  

The Veteran's disabilities, however, were not productive of 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities, such as osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  The 
Veteran's disabilities more nearly approximate the evaluation 
for a 10 percent evaluation.  


B.  Right shoulder disability.

In this case, the Veteran's right shoulder disability is 
evaluated as 10 percent disabling under Diagnostic Code 5201.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  

Here, the record indicates that the Veteran is right-hand 
dominant.  His right shoulder is therefore his major shoulder 
and his left shoulder is therefore his minor shoulder for 
rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warranted a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  

In addition, a 20 percent evaluation is warranted where there 
is recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  

Fibrous union of the humerus warrants a 40 percent rating for 
the minor arm and a 50 percent rating for the major arm.  
Nonunion (false flail joint) of the humerus warrants a 50 
percent rating for the minor arm and a 60 percent rating for 
major arm.  Loss of head (or flail joint) warrants a 70 
percent rating for the minor arm and an 80 percent rating for 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  

In order to warrant the assignment of a maximum 20 percent 
evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  

Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The medical evidence in this case consists primarily of a VA 
examination dated in October 2007.  The examiner indicated 
that the claims file had been reviewed in connection with the 
examination.  

The examiner reported that the Veteran underwent surgery on 
his right shoulder in 1982 for a torn ligament.  He was noted 
to have a scar on his shoulder.  The Veteran reported 
symptoms of pain and stiffness, usually with weather changes 
and on waking in the morning.  

The Veteran indicated that he could not lie on his shoulder 
for long periods of time due to pain.  Upon examination, 
range of motion of the right shoulder was noted to be that of 
flexion of 160 degrees, abduction of 160 degrees, and 
external and internal rotation of 90 degrees.  Movements of 
the right shoulder were performed slowly with some guarding 
on flexion due to pain at the end of these movements.  There 
was no evidence of weakened movement against resistance.  The 
X-ray studies revealed evidence of old fracture of the 
lateral end of the clavicle and superior aspect of the 
scapula, coracoid process.  There were no arthritic changes.  
The Veteran was diagnosed with old fracture of the right 
clavicle and coracoid process, now with residuals pain.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the service-
connected right shoulder disability.  In this case, the Board 
notes that the Veteran is not indicated by examination to 
suffer current ankylosis or dislocation, nonunion or malunion 
of his right shoulder.  Diagnostic Codes 5200, 5202, and 5203 
are therefore not for application in this case.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Based on the examination 
results above, however, the motion of the right arm is not so 
limited.  Under this code, therefore, an evaluation in excess 
of 10 percent is not warranted.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  

While recognizing that the Veteran had complaints of pain as 
noted, there is no indication of additional impairment that 
would warrant a finding of additional functional loss beyond 
that which is objectively shown in the examination reports 
noted above.  

Therefore, the Board holds that a compensable evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  




C.  Residuals of a left leg fracture.

The Veteran next contends that his residuals of left leg 
fracture should receive a compensable evaluation.  

The Veteran's left leg fracture is currently evaluated as 
noncompensable under Diagnostic Code 5262.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.  

The medical evidence in this case consists primarily of a VA 
examination dated in October 2007.  The examiner indicated 
that the claims file had been reviewed in connection with the 
examination.  

Here, the Veteran was noted to have had a left leg fracture 
in 1977 and was treated with a cast for three months.  He 
reported current symptoms of pain in the left leg during cold 
weather.  

Upon examination, the leg was noted to show no swelling, 
deformity or tenderness.  Measurements of the legs showed 
them to be equal bilaterally.  The Veteran was diagnosed with 
fracture of the left leg, healed without deformity, with 
intermittent pain on exposure to cold temperatures.  

Based on the foregoing the Board finds that the Veteran's 
left leg disability does not warrant a compensable 
evaluation.  Based on a review of the medical evidence, the 
disability is not productive of slight knee or ankle 
disability related to the service-connected healed left leg 
fracture.  

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202, in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were some complaints of pain, as noted 
above, there is no indication of additional limitation beyond 
what is reflected on the examination reports because of pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The Board therefore holds that a higher 
evaluation under the provisions of DeLuca and applicable VA 
code provisions is not warranted.  See also 38 C.F.R. § 4.7.  


D.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's 
disabilities reflect an exceptional or unusual a disability 
picture so as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

To the extent that the criteria in the applicable Diagnostic 
Codes do not reasonably describe the Veteran's disability 
levels and symptomatology, see Thun v. Peake, 22 Vet. 
App. 111 (2008), there is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  

Moreover, the conditions are not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran asserts that he has residuals of an 
appendicitis and erectile dysfunction that are related to or 
the result of his military service.  The service medical 
records in this regard contain indications that the Veteran 
had a surgical past that included appendectomy.  The 
Veteran's service records also note that the Veteran was 
treated in service for painful erection.  

After service, the Veteran's medical records are silent for 
any residuals of appendectomy.  

With respect to erectile dysfunction, the post-service 
medical records indicate that the Veteran has been diagnosed 
with this disability.  However, the post-service medical 
records also indicate that the Veteran was diagnosed with 
prostate cancer and underwent a prostatectomy in 2001.  

Since that time the Veteran's medical records indicate that 
the Veteran has suffered from erectile dysfunction, 
impotence, and urinary incontinence.  These complaints were 
indicated to be post-surgical complaints.  

Based on the foregoing, the Board finds that the Veteran is 
not shown to have a current diagnosis of residuals of any 
appendectomy.  And without a current diagnosis, a claim of 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Board notes that "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1.  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  Pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

In addition, with respect to the Veteran's erectile 
dysfunction, this condition is noted in the Veteran's medical 
records to have developed after his surgery for prostate 
cancer.  There is no indication in the Veteran's medical 
records that this condition was found in service or after 
service until approximately 2001.  

In addition to the medical evidence, the Board has considered 
the Veteran's statements and his representative's written 
assertions; however, these statements cannot constitute 
competent evidence for the purpose of relating the onset of 
the Veteran's hypertension.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  

As the medical evidence of record does not serve to establish 
that the Veteran has residuals of an appendectomy or that his 
current erectile dysfunction is causally related to his 
military service, or had its onset within one year of active 
service, the Board concludes that the evidence is against the 
Veteran's claims.  And since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. at 
53-56.  

Here, the Board notes that the Veteran had not been afforded 
a VA examination in order to address whether he has residuals 
of an appendectomy or erectile dysfunction that are related 
to his service.  Under VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain a diagnosis related 
to the appendectomy, and there is no medical evidence 
indicating that the Veteran's erectile dysfunction is related 
to active duty service or a service-connected disability.  38 
C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F.3d 
1381 (2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
The Board therefore concludes that a VA examination of the 
Veteran is not necessary in these matters.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has conditions as 
the result of his military service.  The Veteran, however, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected cold sensitivity of the left hand is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected cold sensitivity of the right hand is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected cold sensitivity of the left foot is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected cold sensitivity of the right foot is 
denied.  

An initial evaluation in excess of 10 percent for the 
service-connected AC separation, right shoulder, status post 
surgery, is denied.  

An initial compensable evaluation for the service-connected 
residuals of a fracture of the left leg is denied.  

Service connection for the residuals of appendicitis is 
denied.  

Service connection for erectile dysfunction is denied.  



REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims of service connection 
for athlete's feet, unusual rash, sinus congestion, hair 
loss, allergies, and asthma must be remanded.  

Here, the Board notes that the Veteran was treated in service 
for various rashes including tinea pedis, and rashes on the 
veteran's left elbow, arms and thighs.  His service records 
also note that the Veteran was found to have asthma, adult 
onset in 1979.  

An August 1993 treatment note also diagnosed exercise induced 
asthma.  The Veteran was treated in service for various 
respiratory conditions and the Veteran was noted to have 
allergies.  In 1977, he Veteran was diagnosed with alopecia 
ariata.  

Since service, the Veteran has been diagnosed and treated for 
asthma, allergic rhinitis, allergies, possible sinusitis, and 
various skin conditions.  In addition, in VA examinations 
dated in July 2004 and October 2007, the Veteran reported 
recurrent athlete's feet with fissuring between the toes, 
including fissuring of the skin between the toes, for which 
he had been given various creams over the years. The October 
2007 examination showed fissuring with maceration on both 
feet due to tinea pedis.  

The Veteran, however, was not afforded a VA examination in 
order to determine whether any of his current disabilities 
had their onset in service, are related to the conditions for 
which he was treated in service, or are related to a service-
connected disability, to include his service-connected cold 
injuries.  

Based on the foregoing, the Board concludes that these 
matters should be remanded, and that the Veteran should be 
afforded an appropriate VA examination in connection with his 
claims  Pursuant to the VCAA, such an examination is 
necessary to adjudicate these claims.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claims that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that the Veteran has been 
recently treated at the VA Medical Center.  Records of the 
Veteran's treatment at this facility dated since July 2008 
should be associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for his claimed disabilities.  
This should include records of the 
Veteran's treatment at the Washington VA 
Medical Center dated since July 2008.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The Veteran should be afforded a VA 
examination in order to determine whether 
the Veteran currently has athlete's feet, 
a skin disability, a sinus condition, 
hair loss, allergies, and/or asthma that 
are related to his military service or a 
service-connected disability.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
athlete's feet, a skin disability, a 
sinus condition, hair loss, allergies, 
and/or asthma found to be present.  If 
the examiner diagnoses the Veteran as 
having any of these conditions, the 
examiner is asked to give an opinion 
regarding whether such conditions had 
their onset in service or within one year 
of service, or whether any of the 
Veteran's diagnosed conditions are 
otherwise related to or caused by the 
Veteran's active service, to include his 
cold injury in service.  In this regard, 
the examiner is specifically requested to 
comment on treatment for or symptoms of 
the Veteran's conditions found in the 
Veteran's service treatment records.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
Veteran's claims in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


